-      •                  5uP££MEU)u£rDfMMf)PPM5


1/5.                                       >                               **
-fUEMfcorifiifo




     M tiffa Of'all'neces&r*!Itiai'dDCunitnhjrthtbih -IforfwatiM^

     M V. 3,0. 6" Made 4he.5e•skH-fflnh.



                                                 Wllft i&oldtn
                                                imbfdimti




                                                 vjJ@IO'mSODWl9QV


                                                     S103 SS HdV
                                               envsddv iVNiwiyo do lanoo
                                                    Nl Q3AI303d